


110 HR 362 : To authorize science scholarships for

U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 362
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 25, 2007
			 Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To authorize science scholarships for
		  educating mathematics and science teachers, and for other
		  purposes.
	
	
		1.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Table of contents.
				Sec. 2. Findings.
				Sec. 3. Definitions.
				Title I—SCIENCE SCHOLARSHIPS
				Sec. 101. Short title.
				Sec. 102. Findings.
				Sec. 103. Policy objective.
				Sec. 104. Robert Noyce Teacher Scholarship Program.
				Title II—MATHEMATICS AND SCIENCE EDUCATION
				IMPROVEMENT
				Sec. 201. Mathematics and science education partnerships
				amendments.
				Sec. 202. Teacher institutes.
				Sec. 203. Graduate degree program.
				Sec. 204. Curricula.
				Sec. 205. Science, Technology, Engineering, and Mathematics
				Talent Expansion Program.
				Sec. 206. High-need local educational agency
				definition.
				Sec. 207. Teacher leaders.
				Sec. 208. Laboratory science pilot program.
				Sec. 209. Study on laboratory equipment donations for
				schools.
			
		2.FindingsCongress finds the following:
			(1)The National
			 Science Foundation has made significant and valuable contributions to the
			 improvement of K–12 and undergraduate science, technology, engineering, and
			 mathematics education throughout its 56 year history.
			(2)Under section 3 of
			 the National Science Foundation Act of 1950 (42 U.S.C. 1862), the National
			 Science Foundation is explicitly required to strengthen science, mathematics,
			 and engineering research potential and education programs at all levels.
			3.DefinitionsIn this Act:
			(1)The term
			 cost of attendance has the meaning given that term in section
			 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
			(2)The term
			 Director means the Director of the National Science
			 Foundation.
			(3)The term
			 institution of higher education has the meaning given that term
			 in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).
			(4)The term
			 mathematics and science teacher means a mathematics, science, or
			 technology teacher at the elementary school or secondary school level.
			ISCIENCE
			 SCHOLARSHIPS
			101.Short
			 titleThis title may be cited
			 as the 10,000 Teachers, 10 Million Minds Science and Math Scholarship
			 Act.
			102.FindingsCongress finds the following:
				(1)The prosperity the
			 United States enjoys today is due in no small part to investments the Nation
			 has made in research and development over the past 50 years.
				(2)Corporate,
			 government, and national scientific and technical leaders have raised concerns
			 that current trends affecting the science and technology enterprise of the
			 Nation could result in erosion of this past success and jeopardize future
			 prosperity.
				(3)The National
			 Academy of Sciences, the National Academy of Engineering, and the Institute of
			 Medicine were tasked in a congressional request to recommend actions that the
			 Federal Government could take to enhance the science and technology enterprise
			 so that the United States can successfully compete, prosper, and be secure in
			 the global community of the 21st century.
				(4)The Academies’
			 highest priority recommendation in its report, Rising Above the
			 Gathering Storm: Energizing and Employing America for a Brighter Economic
			 Future, is to improve K–12 mathematics and science education, and the
			 Academies’ first recommended action item is to institute a major scholarship
			 program to recruit and educate annually 10,000 mathematics and science
			 teachers.
				103.Policy
			 objectiveIn carrying out the
			 program under section 104, the National Science Foundation shall seek to
			 increase by up to 10,000 per year the number of elementary and secondary
			 mathematics and science teachers in the Nation’s schools having both exemplary
			 subject knowledge and pedagogical skills.
			104.Robert Noyce
			 Teacher Scholarship Program
				(a)Program
			 amendmentsSection 10 of the
			 National Science Foundation Authorization Act of 2002 (42 U.S.C. 1862n–1) is
			 amended—
					(1)by inserting
			 Teacher
			 after Noyce in the section heading;
					(2)in subsection
			 (a)(1)—
						(A)by striking
			 to provide scholarships, stipends, and programming
			 designed;
						(B)by inserting
			 and to provide scholarships and stipends to students participating in
			 the program after science teachers; and
						(C)by inserting
			 Teacher after Noyce;
						(3)in subsection
			 (a)(3)(A)—
						(A)by striking
			 encourage top college juniors and seniors and inserting
			 recruit and prepare undergraduate students; and
						(B)by inserting
			 qualified as after to become;
						(4)in subsection
			 (a)(3)(A)(ii)—
						(A)by striking
			 programs to help scholarship recipients and inserting
			 academic courses and early field teaching experiences designed to
			 prepare students participating in the program;
						(B)by striking
			 programs that will result in and inserting such
			 preparation as is necessary to meet requirements for; and
						(C)by striking
			 licensing; and and inserting licensing;;
						(5)in subsection
			 (a)(3)(A)(iii)—
						(A)by striking
			 scholarship recipients and inserting students
			 participating in the program;
						(B)by striking
			 enable the recipients and inserting enable the
			 students; and
						(C)by striking
			 ; or and inserting ; and;
						(6)in subsection
			 (a)(3)(A) by inserting at the end the following new clause:
						
							(iv)providing summer
				internships for freshman students participating in the program;
				or
							;
					(7)in subsection
			 (a)(3)(B)—
						(A)by striking
			 encourage and inserting recruit and prepare;
			 and
						(B)by inserting
			 qualified as after to become;
						(8)by amending clause
			 (ii) of subsection (a)(3)(B) to read as follows:
						
							(ii)offering academic
				courses and field teaching experiences designed to prepare stipend recipients
				to teach in elementary schools and secondary schools, including such
				preparation as is necessary to meet requirements for teacher certification or
				licensing;
				and
							;
					(9)in subsection (a)
			 by inserting at the end the following new paragraph:
						
							(4)Eligibility
				requirementTo be eligible for an award under this section, an
				institution of higher education (or consortia of such institutions) shall
				ensure that specific faculty members and staff from the institution’s
				mathematics, science, or engineering departments and specific education faculty
				are designated to carry out the development and implementation of the program.
				An institution of higher education may also include teacher leaders to
				participate in developing the pedagogical content of the program and to
				supervise students participating in the program in their field teaching
				experiences. No institution of higher education shall be eligible for an award
				unless faculty from the institution’s mathematics, science, or engineering
				departments are active participants in the program.
							(5)AwardsIn awarding grants under this section, the
				Director shall endeavor to ensure that the recipients are from a variety of
				types of institutions of higher education. In support of this goal, the
				Director shall broadly disseminate information about when and how to apply for
				grants under this section, including by conducting outreach to Historically
				Black Colleges and Universities that are part B institutions as defined in
				section 322(2) of the Higher Education Act of 1965 (20 U.S.C. 1061(2)) and
				minority institutions (as defined in section 365(3) of that Act (20 U.S.C.
				1067k(3))).
							;
					(10)in subsection
			 (b)(1)(A)—
						(A)by striking
			 scholarship or stipend;
						(B)by inserting
			 and summer internships after number of
			 scholarships; and
						(C)by inserting
			 the type of activities proposed for the recruitment of students to the
			 program, after intends to award,;
						(11)in subsection
			 (b)(1)(B)—
						(A)by striking
			 scholarship or stipend; and
						(B)by striking
			 ; and and inserting , which may include a description of
			 any existing programs at the applicant’s institution that are targeted to the
			 education of mathematics and science teachers and the number of teachers
			 graduated annually from such programs;;
						(12)in subsection
			 (b)(1), by striking subparagraph (C) and inserting the following:
						
							(C)a description of
				the academic courses and field teaching experiences required under subsection
				(a)(3)(A)(ii) and (B)(ii), including—
								(i)a
				description of the undergraduate program that will enable a student to graduate
				within 5 years with a major in mathematics, science, or engineering and to
				obtain teacher certification or licensing;
								(ii)a
				description of the field teaching experiences proposed; and
								(iii)evidence of
				agreements between the applicant and the schools or school districts that are
				identified as the locations at which field teaching experiences will
				occur;
								(D)a description of
				the programs required under subsection (a)(3)(A)(iii) and (B)(iii), including
				activities to assist new teachers in fulfilling their service requirements
				under this section; and
							(E)an identification
				of the applicant’s mathematics, science, or engineering faculty and its
				education faculty who will carry out the development and implementation of the
				program as required under subsection
				(a)(4).
							;
					(13)in subsection
			 (b)(2)—
						(A)by redesignating
			 subparagraphs (B), (C), (D), and (E) as subparagraphs (C), (D), (E) and (F),
			 respectively;
						(B)by inserting after
			 subparagraph (A) a new subparagraph as follows:
							
								(B)the extent to
				which the applicant’s mathematics, science, or engineering faculty and its
				education faculty have worked or will work collaboratively to design new or
				revised curricula that recognizes the specialized pedagogy required to teach
				mathematics, science, and technology effectively in elementary and secondary
				schools;
								;
				and
						(C)by amending
			 subparagraph (F), as so redesignated by subparagraph (A) of this paragraph, to
			 read as follows:
							
								(F)the ability of the applicant to recruit
				students who are individuals identified in section 33 or 34 of the Science and
				Engineering Equal Opportunities Act (42 U.S.C. 1885a or
				1885b).
								;
						(14)in subsection
			 (c)(1)(B), by striking 2 years and inserting 3
			 years;
					(15)in subsection
			 (c)(3)—
						(A)by striking
			 $7,500 and inserting $10,000; and
						(B)by striking
			 2 years of scholarship support and inserting 3 years of
			 scholarship support, unless the Director establishes a policy by which
			 part-time students may receive additional years of support;
						(16)in subsection
			 (c)(4)—
						(A)by striking
			 6 years and inserting 8 years;
						(B)by inserting
			 , with a maximum service requirement of 6 years after was
			 received; and
						(C)by striking
			 Service required under this paragraph shall be performed in a high-need
			 local educational agency.;
						(17)in subsection
			 (c), by adding at the end a new paragraph as follows:
						
							(5)ExceptionThe period of service obligation under
				paragraph (4) is reduced by 1 year for scholarship recipients whose service is
				performed in a high-need local educational agency. The Director shall establish
				and maintain a central clearinghouse of information on teaching opportunities
				available in high-need local educational agencies throughout the United States,
				which shall be made available to individuals having a service obligation under
				this
				section.
							;
					(18)in subsection
			 (d)(1), by striking to receive certification or licensing to
			 teach and inserting established under subsection
			 (a)(3)(B);
					(19)in subsection
			 (d)(2), by inserting and professional achievement after
			 academic merit;
					(20)in subsection
			 (d)(3), by striking 1 year and inserting 16
			 months;
					(21)in subsection
			 (d)(4)—
						(A)by striking
			 6 years and inserting 4 years; and
						(B)by striking
			 for each year a stipend was received;
						(22)in subsection
			 (e)—
						(A)by inserting
			 or section 10A after under this section;
			 and
						(B)in paragraph (1)
			 by inserting or section 10A after subsection
			 (d);
						(23)in subsection
			 (f)(1), by inserting or section 10A after under this
			 section;
					(24)in subsection
			 (g)(2)(A)—
						(A)by striking
			 Treasurer of the United States, and inserting Treasurer
			 of the United States.; and
						(B)by striking
			 multiplied by 2.;
						(25)in subsection
			 (h), by inserting or section 10A after under this
			 section;
					(26)in subsection
			 (i)(3), by inserting or had a career in after is working
			 in;
					(27)in subsection
			 (i)—
						(A)by striking
			 and at the end of paragraph (4);
						(B)in paragraph (5),
			 by inserting or section 10A after subsection
			 (d);
						(C)by striking the
			 period at the end of paragraph (5) and inserting ; and;
			 and
						(D)by adding at the
			 end the following:
							
								(6)the term
				teacher leader means a mathematics or science teacher who works
				to improve the instruction of mathematics or science in kindergarten through
				grade 12 through—
									(A)participating in
				the development or revision of science, mathematics, engineering, or technology
				curricula;
									(B)serving as a
				mentor to mathematics or science teachers;
									(C)coordinating and
				assisting teachers in the use of hands-on inquiry materials, equipment, and
				supplies, and when appropriate, supervising acquisition and repair of such
				materials;
									(D)providing
				in-classroom teaching assistance to mathematics or science teachers; and
									(E)providing
				professional development, for the purposes of training other teacher leaders,
				to mathematics and science teachers.
									;
				and
						(28)by adding at the
			 end the following:
						
							(j)Mathematics and
				Science Scholarship Gift FundIn accordance with section 11(f) of
				the National Science Foundation Act of 1950, the Director is authorized to
				accept donations from the private sector to support scholarships, stipends, or
				internships associated with programs under this section.
							(k)Assessment of
				Teacher Service and RetentionNot later than 4 years after the date of
				enactment of this subsection, the Director shall transmit to Congress a report
				on the effectiveness of the program carried out under this section. The report
				shall include the proportion of individuals receiving scholarships or stipends
				under the program who—
								(1)fulfill their
				service obligation required under this section in a high-need local educational
				agency;
								(2)elect to fulfill
				their service obligation in a high-need local educational agency but fail to
				complete it, as defined in subsection (g);
								(3)remain in the
				teaching profession beyond their service obligation; and
								(4)remain in the
				teaching profession in a high-need local educational agency beyond their
				service obligation.
								(l)Authorization of
				AppropriationsThere are authorized to be appropriated to the
				Director for the Robert Noyce Teacher Scholarship Program—
								(1)$70,000,000 for
				fiscal year 2008;
								(2)$101,000,000 for
				fiscal year 2009;
								(3)$133,000,000 for
				fiscal year 2010;
								(4)$164,000,000 for
				fiscal year 2011; and
								(5)$196,000,000 for
				fiscal year
				2012.
								.
					(b)Special
			 partnership program for stipendsThe National Science Foundation
			 Authorization Act of 2002 is amended by inserting after section 10 the
			 following new section:
					
						10A.Special
				partnership program for stipends
							(a)In
				generalAs part of the Robert Noyce Teacher Scholarship Program
				established under section 10, the Director shall establish a separate type of
				award for eligible entities described in subsection (b). Stipends under this
				section shall be available only to mathematics, science, and engineering
				professionals who, while receiving the stipend, are enrolled in a program to
				receive certification or licensing to teach.
							(b)EligibilityIn
				order to be eligible to receive a grant under this section, an institution of
				higher education (or consortia of such institutions) shall enter into a
				partnership with one or more private sector nonprofit organizations, local or
				State government organizations, and businesses. The members of the partnership
				shall provide the teaching supplements described in subsection (f).
							(c)Use of
				grantsGrants provided under this section shall be used by
				institutions of higher education or consortia to develop and implement a
				program to encourage science, mathematics, or engineering professionals to
				become qualified as mathematics and science teachers, through—
								(1)administering
				stipends in accordance with this section;
								(2)offering academic courses and field
				teaching experiences designed to prepare stipend recipients to teach in
				elementary and secondary schools, including such preparation as is necessary to
				meet the requirements for certification or licensing; and
								(3)offering programs
				to stipend recipients, both during and after matriculation in the program for
				which the stipend is received, to enable recipients to become better
				mathematics and science teachers, to fulfill the service requirements of this
				section, and to exchange ideas with others in their fields.
								(d)Selection
				process
								(1)Merit
				reviewGrants shall be provided under this section on a
				competitive, merit-reviewed basis.
								(2)ApplicationsAn
				eligible institution of higher education or consortium seeking funding under
				this section shall submit an application to the Director at such time, in such
				manner, and containing such information as the Director may require. The
				application shall include, at a minimum—
									(A)a description of
				the program that the applicant intends to operate, including the number of
				stipends the applicant intends to award, the type of activities proposed for
				the recruitment of students to the program, and the amount of the teaching
				supplements to be provided in accordance with subsection (f);
									(B)a description of
				the selection process that will be used in awarding stipends, including a
				description of the rigorous, nationally recognized test that will be
				administered during the selection process in order to determine whether
				individuals applying for stipends have advanced content knowledge of science or
				mathematics;
									(C)evidence that the
				applicant has the capability to administer the program in accordance with the
				provisions of this section, which may include a description of any existing
				programs at the applicant’s institution that are targeted to the education of
				mathematics and science teachers and the number of teachers graduated annually
				from such programs;
									(D)a description of
				the academic courses and field teaching experiences described in subsection
				(c)(2), including—
										(i)a
				description of an educational program that will enable a student to obtain
				teacher certification or licensing within 16 months; and
										(ii)evidence of
				agreements between the applicant and the schools or school districts that are
				identified as the locations at which field teaching experiences will
				occur;
										(E)a description of
				the programs described in subsection (c)(3), including activities to assist new
				teachers in fulfilling their service requirements under this section;
				and
									(F)evidence that the
				partnership will provide the teaching supplements required under subsection
				(f).
									(3)CriteriaIn
				evaluating the applications submitted under paragraph (2), the Director shall
				consider, at a minimum—
									(A)the ability of the
				applicant to effectively carry out the program and to meet the requirement of
				subsection (f);
									(B)the extent to
				which the applicant’s mathematics, science, or engineering faculty and its
				education faculty have worked or will work collaboratively to design new or
				revised curricula that recognizes the specialized pedagogy required to teach
				mathematics and science effectively in elementary and secondary schools;
									(C)the extent to
				which the applicant is committed to making the program a central organizational
				focus;
									(D)the degree to
				which the proposed programming will enable stipend recipients to become
				successful mathematics and science teachers;
									(E)the number and
				quality of the students that will be served by the program; and
									(F)the ability of the
				applicant to recruit students who would otherwise not pursue a career in
				teaching.
									(e)StipendsIndividuals
				shall be selected to receive stipends under this section primarily on the basis
				of their content knowledge of science or mathematics as demonstrated by their
				performance on a test designated in accordance with subsection (d)(2)(B). Among
				individuals demonstrating equivalent content knowledge, consideration may be
				given to financial need and to the goal of promoting the participation of
				individuals identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a or 1885b).
							(f)Teaching
				supplementsThe members of a partnership shall identify a source
				of non-Federal funding to provide salary supplements to individuals who
				participate in the program under this section during the period of their
				service obligation under subsection (h).
							(g)Amount and
				durationStipends under this section shall be not less than
				$10,000 per year, except that no individual shall receive for any year more
				than the cost of attendance at that individual’s institution. Individuals may
				receive a maximum of 16 months of stipend support.
							(h)Service
				obligationIf an individual receives a stipend under this
				section, that individual shall be required to complete, within 6 years after
				completion of the educational program for which the stipend was awarded, 4
				years of service as a mathematics or science teacher in a public secondary
				school.
							.
				(c)Conforming
			 amendmentSection 8(6) of the National Science Foundation
			 Authorization Act of 2002 is amended—
					(1)in the paragraph
			 heading by inserting Teacher
			 after Noyce; and
					(2)by
			 inserting Teacher after Noyce.
					IIMATHEMATICS AND
			 SCIENCE EDUCATION IMPROVEMENT
			201.Mathematics and
			 science education partnerships amendmentsSection 9 of the National Science Foundation
			 Authorization Act of 2002 (42 U.S.C. 1862n) is amended—
				(1)in subsection
			 (a)(2)—
					(A)by striking
			 (A);
					(B)by striking
			 subparagraph (B);
					(C)by inserting
			 , through 1 or more of its departments in science, mathematics, or
			 engineering, after institution of higher education;
			 and
					(D)by striking
			 a State educational agency and inserting education
			 faculty from the participating institution or institutions of higher education,
			 a State educational agency,;
					(2)in subsection
			 (a)(3)(B)—
					(A)by inserting
			 content-specific before professional development
			 programs;
					(B)by inserting
			 which are before designed; and
					(C)by inserting
			 and which may include teacher training activities to prepare mathematics
			 and science teachers to teach challenging mathematics, science, and technology
			 college-preparatory courses, including Advanced Placement and International
			 Baccalaureate courses after and science teachers;
					(3)in
			 subsection (a)(3)(C)—
					(A)by inserting
			 and laboratory experiences after technology;
			 and
					(B)by inserting
			 and laboratory after provide technical;
					(4)in subsection
			 (a)(3)(I) by inserting including model induction programs for teachers
			 in their first 2 years of teaching, after and
			 science,;
				(5)in subsection
			 (a)(3)(K) by striking developing and offering mathematics or science
			 enrichment programs for students, including after-school and summer
			 programs; and inserting developing educational programs and
			 materials and conducting mathematics, science, and technology enrichment
			 programs for students, including after-school programs and summer camps for
			 students described in subsection (b)(2)(G);;
				(6)in subsection (a)
			 by inserting at the end the following:
					
						(8)Master’s degree
				programsActivities carried out in accordance with paragraph
				(3)(B) shall include the development and offering of master’s degree programs
				for in-service mathematics and science teachers that will strengthen their
				subject area knowledge and pedagogical skills, as described in section 203 of
				the Act enacting this paragraph. Grants provided under this section may be used
				to develop and implement courses of instruction for the master’s degree
				programs, which may involve online learning, and develop related educational
				materials.
						(9)Mentors for
				teachers and students of challenging coursesPartnerships carrying out activities to
				prepare mathematics and science teachers to teach challenging mathematics,
				science, and technology college-preparatory courses, including Advanced
				Placement and International Baccalaureate courses, in accordance with paragraph
				(3)(B) shall encourage companies employing scientists, mathematicians, or
				engineers to provide mentors to teachers and students and provide for the
				coordination of such mentoring activities.
						(10)InventivenessActivities
				carried out in accordance with paragraph (3)(H) may include the development and
				dissemination of curriculum tools that will help foster inventiveness and
				innovation.
						;
				(7)in subsection
			 (b)(2) by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G),
			 respectively, and inserting after subparagraph (D) the following new
			 subparagraph:
					
						(E)the extent to
				which the evaluation described in paragraph (1)(E) will be independent and
				based on objective
				measures;
						;
				(8)in subsection (b)
			 by inserting at the end the following:
					
						(4)Minimum and
				maximum grant sizeA grant awarded under this section shall be
				not less than $75,000 or greater than $2,000,000 for any fiscal
				year.
						;
				(9)in subsection
			 (c)—
					(A)by striking
			 paragraph (2);
					(B)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively;
			 and
					(C)by inserting after
			 paragraph (1) the following new paragraphs:
						
							(2)Report on model
				projectsThe Director shall determine which completed projects
				funded through the program under this section should be seen as models to be
				replicated on a more expansive basis at the State or national levels. Not later
				than 1 year after the date of enactment of this paragraph, the Director shall
				transmit a report describing the results of this study to the Committee on
				Science and Technology and the Committee on Education and Labor of the House of
				Representatives and to the Committee on Commerce, Science, and Transportation
				and the Committee on Health, Education, Labor, and Pensions of the
				Senate.
							(3)Report on
				evaluationsNot later than 4 years after the date of enactment of
				this paragraph, the Director shall transmit a report summarizing the
				evaluations required under subsection (b)(1)(E) of grants received under this
				program and describing any changes to the program recommended as a result of
				these evaluations to the Committee on Science and Technology and the Committee
				on Education and Labor of the House of Representatives and to the Committee on
				Commerce, Science, and Transportation and the Committee on Health, Education,
				Labor, and Pensions of the Senate. Such report shall be made widely available
				to the public.
							;
				and
					(10)by adding at the
			 end the following new subsection:
					
						(d)DefinitionsIn this section—
							(1)the term
				mathematics and science teacher means a mathematics, science, or
				technology teacher at the elementary school or secondary school level;
				and
							(2)the term
				science, in the context of elementary and secondary education,
				includes technology and
				pre-engineering.
							.
				
				202.Teacher
			 institutes
				(a)National Science
			 Foundation Institutes
					(1)In
			 generalThe Director shall establish a grant program to provide
			 for summer or academic year teacher institutes or workshops authorized by
			 section 9(a)(3)(B) of the National Science Foundation Authorization Act of 2002
			 (42 U.S.C. 1862n(a)(3)(B)) and shall allow grantees under the Teacher
			 Institutes for the 21st Century program to operate 1 to 2 week summer teacher
			 institutes with the goal of reaching the maximum number of in-service
			 mathematics and science teachers, particularly elementary and middle school
			 teachers, to improve their content knowledge and pedagogical skills.
					(2)Preparation to
			 Teach Challenging CoursesThe
			 Director shall ensure that activities supported for awards under paragraph (1)
			 include the development and implementation of teacher training activities to
			 prepare mathematics and science teachers to teach challenging mathematics,
			 science, and technology college-preparatory courses, including Advanced
			 Placement and International Baccalaureate courses.
					(3)AwardsIn awarding grants under this section, the
			 Director shall give priority to applications that propose programs that will
			 attract mathematics and science teachers from local educational agencies
			 that—
						(A)are receiving
			 grants under title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq) as a result of having within their jurisdictions
			 concentrations of children from low income families; and
						(B)are experiencing a
			 shortage of highly qualified teachers, as defined in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), in the fields
			 of science, mathematics, or technology.
						(4)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation for the purposes of this section, $32,000,000 for
			 fiscal year 2008, $35,200,000 for fiscal year 2009, $38,700,000 for fiscal year
			 2010, $42,600,000 for fiscal year 2011, and $46,800,000 for fiscal year
			 2012.
					(b)Laboratory
			 Science Teacher Professional DevelopmentThere are authorized to
			 be appropriated to the Secretary of Energy for the Laboratory Science Teacher
			 Professional Development program, $3,000,000 for fiscal year 2008, $8,000,000
			 for fiscal year 2009, $10,000,000 for fiscal year 2010, $10,000,000 for fiscal
			 year 2011, and $10,000,000 for fiscal year 2012.
				203.Graduate degree
			 program
				(a)In
			 generalThe Director shall ensure that master’s degree programs
			 for in-service mathematics and science teachers that will strengthen their
			 subject area knowledge and pedagogical skills are instituted in accordance with
			 section 9(a)(8) of the National Science Foundation Authorization Act of 2002
			 (42 U.S.C. 1862n(a)(8)). The degree programs shall be designed for current
			 teachers, who will enroll as part-time students, and to allow participants to
			 obtain master’s degrees within a period of 3 years.
				(b)Distribution of
			 awardsThe Director shall, in awarding grants to carry out
			 subsection (a), consider the distribution of awards among institutions of
			 higher education of different sizes and geographic locations.
				(c)Program
			 activitiesActivities supported through master’s degree programs
			 established under subsection (a) may include—
					(1)development of
			 courses of instruction and related educational materials;
					(2)stipends to defray
			 the cost of attendance for students in the degree program; and
					(3)acquisition of
			 computer and networking equipment needed for online instruction under the
			 degree program.
					(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 National Science Foundation for the purposes of this section $46,000,000 for
			 fiscal year 2008, $50,600,000 for fiscal year 2009, $55,700,000 for fiscal year
			 2010, $61,200,000 for fiscal year 2011, and $67,300,000 for fiscal year
			 2012.
				204.CurriculaNothing in this Act, or the amendments made
			 by this Act, shall be construed to limit the authority of State governments or
			 local school boards to determine the curricula of their students.
			205.Science,
			 Technology, Engineering, and Mathematics Talent Expansion Program
				(a)AmendmentsSection
			 8(7) of the National Science Foundation Authorization Act of 2002 is
			 amended—
					(1)in subparagraph
			 (A) by striking competitive, merit-based and all that follows
			 through in recent years. and
			 inserting
						
							competitive, merit-reviewed multiyear
			 grants for eligible applicants to improve undergraduate education in science,
			 mathematics, engineering, and technology through—(i)the creation of programs to
				increase the number of students studying toward and completing associate’s or
				bachelor’s degrees in science, technology, engineering, and mathematics,
				particularly in fields that have faced declining enrollment in recent years;
				and
							(ii)the creation of centers (in this
				paragraph referred to as Centers) to develop undergraduate
				curriculum, teaching methods for undergraduate courses, and methods to better
				train professors and teaching assistants who teach undergraduate courses to
				increase the number of students completing undergraduate courses in science,
				technology, engineering, and mathematics, including the number of nonmajors,
				and to improve student academic achievement in those courses.
							Grants
				made under clause (ii) shall be awarded jointly through the Education and Human
				Resources Directorate and at least 1 research directorate of the
				Foundation.;
					(2)by amending
			 subparagraph (B) to read as follows:
						
							(B)In
				selecting projects under subparagraph (A)(i), the Director shall strive to
				increase the number of students studying toward and completing baccalaureate
				degrees, concentrations, or certificates in science, mathematics, engineering,
				or technology who are—
								(i)individuals identified in section
				33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C.
				1885a or 1885b); or
								(ii)graduates of a secondary school
				that is administered by a local educational agency that is receiving grants
				under title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6301 et seq) as a result of having within its jurisdiction concentrations of
				children from low income
				families.
								;
					(3)in subparagraph
			 (C)—
						(A)by inserting
			 (i) before The types of;
						(B)by redesignating
			 clauses (i) through (vi) as subclauses (I) through (VI), respectively;
						(C)by striking
			 under this paragraph and inserting under subparagraph
			 (A)(i); and
						(D)by adding at the
			 end the following new clause:
							
								(ii)The types of activities the
				Foundation may support under subparagraph (A)(ii) include—
									(I)creating model curricula and
				laboratory programs;
									(II)developing and demonstrating
				research-based instructional methods and technologies;
									(III)developing methods to train
				graduate students and faculty to be more effective teachers of
				undergraduates;
									(IV)conducting programs to disseminate
				curricula, instructional methods, or training methods to faculty at the grantee
				institutions and at other institutions;
									(V)conducting assessments of the
				effectiveness of the Center at accomplishing the goals described in
				subparagraph (A)(ii); and
									(VI)conducting any other activities
				the Director determines will accomplish the goals described in subparagraph
				(A)(ii).
									;
						(4)in subparagraph
			 (D)(i), by striking under this paragraph and inserting
			 under subparagraph (A)(i);
					(5)in subparagraph
			 (D)(ii), by striking under this paragraph and inserting
			 under subparagraph (A)(i);
					(6)after subparagraph
			 (D)(iii), by adding at the end the following new clause:
						
							(iv)A grant under subparagraph (A)(ii)
				shall be awarded for 5 years, and the Director may extend such a grant for up
				to 2 additional 3 year
				periods.
							;
					(7)in subparagraph
			 (E), by striking under this paragraph both places it appears and
			 inserting under subparagraph (A)(i);
					(8)by redesignating
			 subparagraph (F) as subparagraph (J); and
					(9)by inserting after
			 subparagraph (E) the following new subparagraphs:
						
							(F)Grants awarded under subparagraph
				(A)(ii) shall be carried out by a department or departments of science,
				mathematics, or engineering at institutions of higher education (or a consortia
				thereof), which may partner with education faculty. Applications for awards
				under subparagraph (A)(ii) shall be submitted to the Director at such time, in
				such manner, and containing such information as the Director may require. At a
				minimum, the application shall include—
								(i)a description of the activities to
				be carried out by the Center;
								(ii)a plan for disseminating programs
				related to the activities carried out by the Center to faculty at the grantee
				institution and at other institutions;
								(iii)an estimate of the number of
				faculty, graduate students (if any), and undergraduate students who will be
				affected by the activities carried out by the Center; and
								(iv)a plan for assessing the
				effectiveness of the Center at accomplishing the goals described in
				subparagraph (A)(ii).
								(G)In evaluating the applications
				submitted under subparagraph (F), the Director shall consider, at a
				minimum—
								(i)the ability of the applicant to
				effectively carry out the proposed activities, including the dissemination
				activities described in subparagraph (C)(ii)(IV); and
								(ii)the extent to which the faculty,
				staff, and administrators of the applicant institution are committed to
				improving undergraduate science, mathematics, and engineering education.
								(H)In awarding grants under subparagraph
				(A)(ii), the Director shall endeavor to ensure that a wide variety of science,
				technology, engineering, and mathematics fields and types of institutions of
				higher education, including 2-year colleges and minority-serving institutions,
				are covered, and that—
								(i)at least 1 Center is housed at a
				Doctoral/Research University as defined by the Carnegie Foundation for the
				Advancement of Teaching; and
								(ii)at least 1 Center is focused on
				improving undergraduate education in an interdisciplinary area.
								(I)The Director shall convene an annual
				meeting of the awardees under this paragraph to foster collaboration and to
				disseminate the results of the Centers and the other activities funded under
				this
				paragraph.
							.
					(b)Report on Data
			 CollectionNot later than 180 days after the date of enactment of
			 this Act, the Director shall transmit to Congress a report on how the Director
			 is determining whether current grant recipients in the Science, Technology,
			 Engineering, and Mathematics Talent Expansion Program are making satisfactory
			 progress as required by section 8(7)(D)(ii) of the National Science Foundation
			 Authorization Act of 2002 and what funding actions have been taken as a result
			 of the Director’s determinations.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 National Science Foundation for the program described in paragraph (7) of
			 section 8 of the National Science Foundation Authorization Act of 2002—
					(1)$44,000,000 for
			 fiscal year 2008, of which $4,000,000 shall be for the grants described in
			 subparagraph (A)(ii) of that paragraph;
					(2)$55,000,000 for fiscal year 2009, of which
			 $10,000,000 shall be for the grants described in subparagraph (A)(ii) of that
			 paragraph;
					(3)$60,000,000 for fiscal year 2010, of which
			 $10,000,000 shall be for the grants described in subparagraph (A)(ii) of that
			 paragraph;
					(4)$60,000,000 for fiscal year 2011, of which
			 $10,000,000 shall be for the grants described in subparagraph (A)(ii) of that
			 paragraph; and
					(5)$60,000,000 for fiscal year 2012, of which
			 $10,000,000 shall be for the grants described in subparagraph (A)(ii) of that
			 paragraph.
					206.High-need local
			 educational agency definitionSection 4(8) of the National Science
			 Foundation Authorization Act of 2002 (42 U.S.C. 1862n note) is amended to read
			 as follows:
				
					(8)High-need local
				educational agencyThe term
				high-need local educational agency means a local educational
				agency that—
						(A)is receiving
				grants under title I of the Elementary and Secondary Education Act of 1965 (20
				U.S.C. 6301 et seq) as a result of having within its jurisdiction
				concentrations of children from low income families; and
						(B)is experiencing a
				shortage of highly qualified teachers, as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801), in the fields
				of science, mathematics, or
				engineering.
						.
			207.Teacher
			 leadersThe National Science
			 Foundation Authorization Act of 2002 is amended—
				(1)in section
			 4(11)—
					(A)by striking
			 master
			 teacher and inserting teacher leader;
					(B)by striking
			 master teacher and inserting teacher leader;
			 and
					(C)in subparagraph
			 (E), by striking master teachers and inserting teacher
			 leaders; and
					(2)in section
			 9—
					(A)in subsection (a)(3)(E), by striking
			 master teachers and inserting teacher leaders;
			 and
					(B)in subsection
			 (a)(4)—
						(i)by
			 striking master
			 teachers and inserting teacher leaders;
			 and
						(ii)by striking master teachers
			 each place it appears and inserting teacher leaders.
						208.Laboratory
			 science pilot program
				(a)FindingsThe
			 Congress finds the following:
					(1)To remain
			 competitive in science and technology in the global economy, the United States
			 must increase the number of students graduating from high school prepared to
			 pursue postsecondary education in science, technology, engineering, and
			 mathematics.
					(2)There is broad
			 agreement in the scientific community that learning science requires direct
			 involvement by students in scientific inquiry and that laboratory experience is
			 so integral to the nature of science that it must be included in every science
			 program for every science student.
					(3)In America’s Lab
			 Report, the National Research Council concluded that the current quality of
			 laboratory experiences is poor for most students and that educators and
			 researchers do not agree on how to define high school science laboratories or
			 on their purpose, hampering the accumulation of research on how to improve
			 labs.
					(4)The National
			 Research Council found that schools with higher concentrations of non-Asian
			 minorities and schools with higher concentrations of poor students are less
			 likely to have adequate laboratory facilities than other schools.
					(5)The Government
			 Accountability Office reported that 49.1 percent of schools where the minority
			 student population is greater than 50.5 percent reported not meeting functional
			 requirements for laboratory science well or at all.
					(6)40 percent of
			 those college students who left the science fields reported some problems
			 related to high school science preparation, including lack of laboratory
			 experience and no introduction to theoretical or to analytical modes of
			 thought.
					(7)It is in the
			 national interest for the Federal Government to invest in research and
			 demonstration projects to improve the teaching of laboratory science in the
			 Nation’s high schools.
					(b)Grant
			 programSection 8(8) of the National Science Foundation
			 Authorization Act of 2002 is amended—
					(1)by redesignating
			 subparagraphs (A) through (F) as clauses (i) through (vi), respectively;
					(2)by inserting
			 (A) before A program of competitive; and
					(3)by inserting at
			 the end the following new subparagraphs:
						
							(B)In accordance with subparagraph
				(A)(v), the Director shall establish a research pilot program designated as
				Partnerships for Access to Laboratory Science to award grants to
				partnerships to improve laboratories and provide instrumentation as part of a
				comprehensive program to enhance the quality of mathematics, science,
				engineering, and technology instruction at the secondary school level. Grants
				under this subparagraph may be used for—
								(i)purchase, rental, or leasing of
				equipment, instrumentation, and other scientific educational materials;
								(ii)maintenance, renovation, and
				improvement of laboratory facilities;
								(iii)development of instructional
				programs designed to integrate the laboratory experience with classroom
				instruction and to be consistent with State mathematics and science academic
				achievement standards;
								(iv)training in laboratory safety for
				school personnel;
								(v)design and implementation of
				hands-on laboratory experiences to encourage the interest of individuals
				identified in section 33 or 34 of the Science and Engineering Equal
				Opportunities Act (42 U.S.C. 1885a or 1885b) in mathematics, science,
				engineering, and technology and help prepare such individuals to pursue
				postsecondary studies in these fields; and
								(vi)assessment of the activities
				funded under this subparagraph.
								(C)Grants may be made under subparagraph
				(B) only to a partnership—
								(i)for a project that includes
				significant teacher training and professional development components; or
								(ii)that establishes that appropriate
				teacher training and professional development is being addressed, or has been
				addressed, through other means.
								(D)Grants awarded under subparagraph (B)
				shall be to a partnership that—
								(i)includes an institution of higher
				education or a community college;
								(ii)includes a high-need local educational
				agency;
								(iii)includes a business or eligible
				nonprofit organization; and
								(iv)may include a State educational
				agency, other public agency, National Laboratory, or community-based
				organization.
								(E)The Federal share of the cost of
				activities carried out using amounts from a grant under subparagraph (B) shall
				not exceed 50 percent.
							(F)The Director shall require grant
				recipients to submit a report to the Director on the results of the project
				supported by the
				grant.
							.
					(c)ReportThe
			 Director shall evaluate the effectiveness of activities carried out under the
			 research pilot projects funded by the grant program established pursuant to the
			 amendment made by subsection (b) in improving student performance in
			 mathematics, science, engineering, and technology. A report documenting the
			 results of that evaluation shall be submitted to the Committee on Science and
			 Technology of the House of Representatives and the Committees on Commerce,
			 Science, and Transportation and on Health, Education, Labor, and Pensions of
			 the Senate not later than 5 years after the date of enactment of this Act. The
			 report shall identify best practices and materials developed and demonstrated
			 by grant awardees.
				(d)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 National Science Foundation to carry out this section and the amendments made
			 by this section $5,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each of the 3 succeeding fiscal years.
				209.Study on
			 laboratory equipment donations for schoolsNot later than 2 years after the date of
			 enactment of this Act, the Director shall transmit a report to the Congress
			 examining the extent to which institutions of higher education are donating
			 used laboratory equipment to elementary and secondary schools. The Director, in
			 consultation with the Secretary of Education, shall survey institutions of
			 higher education to determine—
				(1)how often, how
			 much, and what type of equipment is donated;
				(2)what criteria or
			 guidelines the institutions are using to determine what types of equipment can
			 be donated, what condition the equipment should be in, and which schools
			 receive the equipment;
				(3)whether the
			 institutions provide any support to, or follow-up with the schools; and
				(4)how appropriate
			 donations can be encouraged.
				
	
		
			Passed the House of
			 Representatives April 24, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
